Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pyi Sone Aye, a native and citizen of Burma, petitions for review of an order of the Board of Immigration Appeals (“Board”) summarily dismissing his appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A), (E) (2009). We have reviewed the record and the Board’s order and find no abuse of discretion. Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Aye (B.I.A. July 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.